Per Curiam.

Although the landlord complied with section 8 (subd. [gg], par. [1]) of the Emergency Business Space Rent Control Law (L. 1945, ch. 314, as amd. by L. 1956, ch. 735) by offering the tenant the required lease, it thereafter failed to take the necessary steps to evict the tenant before the effective date (July 1, 1959) of the 1959 amendment of section 8 (L. 1959, ch. 809). This amendment does not contain a saving clause; it is all-inclusive; covers and protects all tenants in possession of business space, and now the amendment requires the landlord to offer a tenant in possession under an expired lease, a lease to expire June 30,1961.
The final order should be reversed, with $30 costs, and petition dismissed upon the merits, with costs.
Concur—Steuer, J. P., Hoestadter and Aurelio, JJ.
Final order reversed, etc.